Exhibit 10.1

 

 

NV5 GLOBAL, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

1.     Purpose. The purpose of the Plan is to encourage stock ownership by
employees of the Company in order to increase their identification with the
Company’s goals and secure a proprietary interest in the Company’s success. The
Plan is intended to qualify as an “Employee Stock Purchase Plan” under Section
423 of the Code. The provisions of the Plan shall be construed in a manner
consistent with the requirements of such sections of the Code, and the
regulations issued thereunder. The Plan shall become effective on the date of
its approval by stockholders and shall continue in effect until such date as is
determined by the Committee in its discretion.

 

2.     Definitions.

 

(a)     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(b)     “Committee” shall mean the Compensation Committee and such other
committee or subcommittee of the Board of Directors of the Company, if any, duly
appointed to administer the Plan and having such powers in each instance as
shall be specified by the Board of Directors. If at any time, there is no
committee authorized to administer the Plan, the Board of Directors in its
entirety shall exercise all of the powers of the Committee.

 

(c)     “Common Stock” shall mean the common stock of NV5 Global, Inc.

 

(d)     “Company” shall mean NV5 Global, Inc. and any Designated Subsidiary of
the Company.

 

(e)     “Compensation” shall mean the gross cash compensation (including, wage,
salary, bonus and overtime earnings) paid by the Company or any Designated
Subsidiary to a participant in accordance with the terms of employment, but
excluding all expense allowances and other compensation paid in a form other
than cash.

 

(f)     “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Committee from time to time in its sole discretion as eligible
to participate in the Plan.

 

(g)     “Employee” shall mean any individual who is an employee of the Company
for federal income tax purposes and whose customary employment with the Company
is at least twenty (20) hours per week and more than five (5) months in any
calendar year. For purposes of the Plan, the employment relationship shall be
treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company. Where the period of leave exceeds
ninety (90) days and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship shall be deemed to
have terminated on the 91st day of such leave. Notwithstanding the foregoing,
the Board of Directors may exclude all individuals subject to Section 16 of the
Securities Exchange Act of 1934, provided such individual is considered a
“highly compensated employee” for purposes of Code Section 414(q).

 

(h)     “Enrollment Date” shall mean the first Trading Day of each Offering
Period.

 

(i)     “Exercise Date” shall mean the last Trading Day of each Offering Period.

 

(j)     “Fair Market Value” shall mean, as of any date, the closing sales price
of Common Stock on that date as listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, as reported in The Wall Street Journal or such other source as the
Committee deems reliable. In the event that Fair Market Value is to be
determined for a day which is not a Trading Day, the Fair Market Value shall be
the closing sales price of the Common Stock on the immediately preceding Trading
Day. In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Committee.

 

(k)     “Offering Periods” shall mean the periods during which an option granted
pursuant to the Plan may be exercised.

 

(l)     “Plan” shall mean this NV5 Global, Inc. Employee Stock Purchase Plan.

 

 
A-1

--------------------------------------------------------------------------------

 

 

(m)     “Purchase Price” shall mean, unless otherwise determined by the
Committee, the exercise price of a share of Common Stock that equals,
ninety-five percent (95%) of the Fair Market Value of a share of Common Stock on
the Exercise Date. The Purchase Price may be adjusted by the Committee pursuant
to Section 18 In no event shall the Purchase Price be less than eighty-five
percent (85%) of the Fair Market Value of a share of Common Stock on the
Enrollment Date or on the Exercise Date, whichever is less.

 

(n)     “Reserves” shall mean the number of shares of Common Stock covered by
each option under the Plan which have not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but not yet placed under option.

 

(o)     “Subsidiary” shall mean any domestic corporation (other than the
Company) which, pursuant to Section 424(f) of the Code, is included in an
unbroken chain of corporations beginning with the Company if, at the beginning
of an Offering Period, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of capital stock in one of the other
corporations in such chain.

 

(p)     “Trading Day” shall mean a day on which national stock exchanges are
open for trading.

 

3.     Eligibility.

 

(a)     Participation in the Plan is voluntary. Each Employee will be eligible
to participate in the Plan. To participate in an Offering Period, the individual
must be an Employee on the first day of such Offering Period. An individual who
becomes an Employee after an Offering Period begins may commence participation
in the next Offering Period.

 

(b)     Notwithstanding any provisions of the Plan to the contrary, no Employee
shall be granted an option under the Plan (i) to the extent that, immediately
after the grant, such Employee (or any other person whose stock would be
attributed to such Employee pursuant to Section 424(d) of the Code) would own
capital stock of the Company or of any Subsidiary and/or hold outstanding
options to purchase such stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of the capital stock of the
Company or of any Subsidiary, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
subsidiaries accrues at a rate which exceeds twenty-five thousand dollars
($25,000) worth of Common Stock (determined at the Fair Market Value of the
shares at the time such option is granted) for each calendar year in which such
option is outstanding at any time.

 

4.     Offering Periods. Unless otherwise determined by the Committee, Offering
Periods are three (3) months in duration. In no event may an Offering Period
exceed twenty-seven (27) months. The initial Offering Period shall begin on
August 15, 2016 and shall end on October 31, 2016. Subsequent sequential
Offering Periods shall begin on the first Trading Days of July of each year.

 

5.     Participation.

 

(a)     An eligible Employee may become a participant in the Plan by completing
a subscription agreement authorizing payroll deductions and filing it with the
Company’s payroll office prior to the applicable Enrollment Date.

 

(b)     Payroll deductions for a participant shall commence on the first payroll
of the Offering Period following the beginning of such Offering Period and shall
end on the last payroll in the Offering Period to which such authorization is
applicable, unless sooner terminated by the participant.

 

6.     Payroll Deductions.

 

(a)     At the time a participant files his or her subscription agreement, he or
she shall elect to have payroll deductions made on each pay day during the
Offering Period, in one percent (1%) increments, in an amount not exceeding
twenty percent (20%) of the Compensation which he or she receives on each pay
day during the Offering Period.

 

(b)     All payroll deductions made for a participant shall be credited to his
or her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

 
A-2

--------------------------------------------------------------------------------

 

 

(c)     A participant may discontinue his or her participation in the Plan or
may decrease the rate of his or her payroll deductions during the Offering
Period by completing or filing with the Company a new subscription agreement
authorizing a change in payroll deduction rate. The Committee may, in its
discretion, limit the number of deduction rate changes during any Offering
Period. The change in rate shall be effective with the first full payroll period
following thirty (30) business days after the Company’s receipt of the new
subscription agreement unless the Company elects to process a given change in
participation more quickly. A participant’s subscription agreement shall remain
in effect for successive Offering Periods, unless terminated by such
participant.

 

(d)     Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) hereof, a participant’s payroll
deductions may be decreased by the Company to zero percent (0%) at any time
during an Offering Period. Payroll deductions shall recommence at the rate
provided in such participant’s subscription agreement at the beginning of the
first Offering Period which is scheduled to end in the following calendar year,
unless terminated by the participant.

 

(e)     At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the participant’s Compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Employee.

 

7.     Grant of Option. On the Enrollment Date of each Offering Period, each
eligible Employee participating in such Offering Period shall be granted an
option to purchase on the Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Common Stock
determined by dividing such Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the participant’s account as of the Exercise
Date by the applicable Purchase Price; provided that in no event shall an
Employee be permitted to purchase during each Offering Period more than six
hundred (600) shares of the Company’s Common Stock (subject to any adjustment
pursuant to Section 17 hereof), and provided further that such purchase shall be
subject to the limitations set forth in Sections 3(b) and 18 hereof. The
Committee may increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock an Employee may purchase during
each Offering Period. Exercise of the option shall occur as provided in Section
8 hereof.

 

8.     Exercise of Option.

 

(a)     A participant’s option for the purchase of Common Stock shall be
exercised automatically on the Exercise Date (even if such participant is no
longer employed with the Company), and the maximum number of shares subject to
an option shall be purchased for such participant at the applicable Purchase
Price with the accumulated payroll deductions in his or her account. Fractional
shares may be purchased. Any other monies left over in a participant’s account
after the Exercise Date shall be returned to the participant.

 

(b)     If the Committee determines that, on a given Exercise Date, the number
of shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Enrollment Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the Committee
may in its sole discretion provide that the Company shall make a pro rata
allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and continue all Offering Periods then in effect, or provide that
the Company shall make a pro rata allocation of the shares available for
purchase on such Enrollment Date or Exercise Date, as applicable, in as uniform
a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all participants exercising options to purchase
Common Stock on such Exercise Date, and terminate any or all Offering Periods
then in effect pursuant to Section 18 hereof. The Company may make pro rata
allocation of the shares available on the Enrollment Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization of additional shares for issuance under the Plan by the Company’s
shareholders subsequent to such Enrollment Date.

 

 
A-3

--------------------------------------------------------------------------------

 

 

9.     Delivery. As promptly as practicable after each Exercise Date on which a
purchase of shares occurs, the Company shall arrange the delivery to each
participant, as appropriate, the shares of Common Stock purchased upon exercise
of his or her option. At the Committee’s sole election, the Company may deliver
such shares in certificate or book entry form. Alternatively, the Committee may
issue and deliver certificates for the number of shares of Common Stock
purchased by all participants to a firm which is a member of the National
Association of Securities Dealers, as selected by the Committee, which shares
shall be maintained by such firm in a separate brokerage account for each
participant.

 

10.     Withdrawal.

 

A participant may not withdraw any payroll deductions once they are credited to
his or her account.

 

11.     Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

12.     Stock.

 

(a)     Subject to adjustment upon changes in capitalization of the Company as
provided in Section 17 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be five
hundred thousand (500,000) shares.

 

(b)     The participant shall have no interest or voting right in shares covered
by his option until such option has been exercised.

 

(c)     Shares to be delivered to a participant under the Plan shall be
registered in the name of the participant.

 

(d)     Shares may not be sold or transferred by a participant (or the
participant’s estate) for 180 days following the Exercise Date.

 

13.     Administration. The Plan shall be administered by the Committee. The
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Committee shall, to the full extent permitted by law,
be final and binding upon all parties. The Committee may delegate the authority
and responsibility for the day-to-day administrative or ministerial tasks of the
Plan to a benefits representative, including a brokerage firm or other third
party engaged for such purpose.

 

14.     Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will and the laws of descent and
distribution) by the participant. Any such attempt at assignment, transfer,
pledge or other disposition shall be without effect.

 

15.     Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.

 

16.     Reports. Individual accounts shall be maintained for each participant in
the Plan. Statements of account shall be given to participating Employees at
least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

 

17.     Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.

 

(a)     Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, the maximum number of shares each
participant may purchase each Offering Period (pursuant to Section 7), as well
as the price per share and the number of shares of Common Stock covered by each
option under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock affected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration”. Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

 

 
A-4

--------------------------------------------------------------------------------

 

 

(b)     Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Committee. The New Exercise Date
shall be before the date of the Company’s proposed dissolution or liquidation.
The Committee shall notify each participant in writing, at least ten (10)
business days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date.

 

(c)     Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding option shall be assumed or an
equivalent option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the option, any Offering Periods
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”) and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company’s
proposed sale or merger. The Committee shall notify each participant in writing,
at least ten (10) business days prior to the New Exercise Date, that the
Exercise Date for the participant’s option has been changed to the New Exercise
Date and that the participant’s option shall be exercised automatically on the
New Exercise Date.

 

18.     Amendment or Termination.

 

(a)     The Committee may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 17 hereof, no such termination can affect
options previously granted, provided that an Offering Period may be terminated
by the Committee on any Exercise Date if the Committee determines that the
termination of the Offering Period or the Plan is in the best interests of the
Company and its shareholders. Except as provided in Section 17 and this Section
18 hereof, no amendment may make any change in any option theretofore granted
which adversely affects the rights of any participant. To the extent necessary
to comply with Section 423 of the Code (or any successor rule or provision or
any other applicable law, regulation or stock exchange rule), the Company shall
obtain shareholder approval in such a manner and to such a degree as required.

 

(b)     Without shareholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Committee shall be entitled to change the Offering Periods, adjust the Purchase
Price (but in no event to an amount less than eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is less), limit the frequency and/or number of changes
in the amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
payroll withholding in excess of the amount designated by a participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each participant properly
correspond with amounts withheld from the participant’s Compensation, and
establish such other limitations or procedures as the Committee determines in
its sole discretion advisable which are consistent with the Plan.

 

(c)      In the event the Committee determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Committee
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:

 

   (i)     altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

   (ii)     shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Committee action; and

 

   (iii)     allocating shares.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

 
A-5

--------------------------------------------------------------------------------

 

 

19.     Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 

20.     Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law. Additionally, the Company may require that shares
acquired through the Plan be held by the participant for a minimum period of
time before such shares may be transferred. The Company may require a legend
setting forth any applicable transfer restrictions to be stamped or otherwise
written on the certificates of shares purchased through the Plan.

 

21.     International Subplan. To the extent necessary to comply with local law
requiring terms that vary from the terms required under Section 423 of the Code,
the Company may adopt a subplan not intended to qualify as an “Employee Stock
Purchase Plan” under Section 423 of the Code, and which permits variation of
offering terms as required by local law.

 

22.     Miscellaneous.

 

(a)     Purchase Rights Carry Same Rights and Privileges. To the extent required
to comply with the requirements of Section 423 of the Code, all Employees shall
have the same rights and privileges hereunder.

 

(b)     Administrative Costs. The Company shall pay the administrative expenses
associated with the operation of the Plan.

 

(c)     No Employment Rights. The Plan does not, directly or indirectly, create
in any person any right with respect to continuation of employment by the
Company or any Subsidiary, and it shall not be deemed to interfere in any way
with the Company’s or any Subsidiary’s right to terminate, or otherwise modify,
any employee’s employment at any time.

 

(d)      Headings. Any headings or subheadings in the Plan are inserted for
convenience of reference only and are to be ignored in the construction or
interpretation of any provisions hereof.

 

(e)      Gender and Tense. Any words herein used in the masculine shall be read
and construed in the feminine when appropriate. Words in the singular shall be
read and construed as though in the plural, and vice-versa, when appropriate.

 

(f)     Governing Law. The Plan shall be governed and construed in accordance
with the laws of the State of Delaware to the extent not preempted by federal
law.

 

(g)     Regulatory Approvals and Compliance. The Company’s obligation to sell
and deliver Common Stock under the Plan is at all times subject to all approvals
of and compliance with the (i) regulations of any applicable stock exchanges and
(ii) any governmental authorities required in connection with the authorization,
issuance, sale or delivery of such Common Stock, as well as federal, state and
foreign securities laws.

  

(h)     Severability. In the event that any provision of the Plan shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.

 

(i)     No Guarantee of Tax Consequences. The Company does not make any
commitment or guarantee that any particular tax treatment shall apply or be
available to any person participating or eligible to participate in the Plan,
including, without limitation, any tax imposed by the United States or any state
thereof, any estate tax, or any tax imposed by a foreign government.

 

 

A-6